Citation Nr: 1126189	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-38 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel












INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.        He had additional Army Reserve duty through July 1980.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying entitlement to  the benefit sought. 

The Board previously remanded this case in June 2010 for specified evidentiary development, which has since been completed. The case is now before the Board again for appellate disposition. 


FINDING OF FACT

The Veteran does not have a verified in-service stressor that would support a clinical diagnosis of PTSD.


CONCLUSION OF LAW

The criteria are not met for service connection for PTSD. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from March 2006 and June 2006,            the RO/AMC notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Meanwhile, an addendum to the June 2006 correspondence informed the Veteran regarding both the disability rating and effective date elements of a pending claim for benefits consistent with the holding in the Dingess/Hartman decision.

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice letters preceded issuance of the RO rating decision on appeal, and thereby comported with the definition of timely notice. 

The RO/AMC has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining service treatment records (STRs), personnel records, and private clinical records based on those outstanding treatment records the Veteran has identified. Pursuant to the Board's prior remand directive, an inquiry was completed with the National Personnel Records Center (NPRC) for morning reports from 1973 that would assist in establishing a claimed in-service stressor, but this resulted in a negative response. The Board at this time also observes that it is not necessary the Veteran undergo a VA Compensation and Pension examination. Rather, there is no indication of a verified stressor that could support a clinical diagnosis of PTSD, and so no resultant benefit in scheduling         the Veteran for an examination to confirm even whether he currently manifests this disorder. See 38 C.F.R. § 3.159(c)(4) (2010). See too, McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In support of his claim, the Veteran provided several personal statements, and a statement from a lay witness. He declined the opportunity for a hearing. There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis 

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to participation in combat, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records. See Cohen, 10 Vet. App. at 146-47. See also Moreau v. Brown,           9 Vet. App. 389, 394-95 (1996). The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third- party individuals.     See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Through a February 2006 private psychiatric evaluation by Dr. E.W.H., the Veteran has been diagnosed as having chronic PTSD, with chronic major depression.            The incident precipitating this diagnosis was noted to be that in 1973 while in      San Juan, Puerto Rico for training, the Veteran witnessed one of the individuals in his unit killed in a shooting accident. 

In a February 2006 statement provided in conjunction with the above-mentioned psychiatric evaluation report, the Veteran identified as an in-service stressor that in February or March 1973 during a training exercise in San Juan, he witnessed an incident in which an M81 grenade accidentally exploded killing a fellow soldier, F.O. 

The Veteran reiterated this account of the incident in a March 2006 response to a PTSD stressor questionnaire. He elaborated that the training exercise was a           two-week assignment away from his unit's regular base of operations at Fort Bragg.
Having reviewed the above findings, there is thus far a medical professional's diagnosis of PTSD. There remains the issue, however, of whether PTSD is causally linked to a verified in-service stressor. As the incident the Veteran has alleged              is unrelated to participation in combat, and does not involve a subjective fear of hostile military activity, it must be objectively verified through independent means to constitute a confirmed in-service stressor. See Cohen v. Brown, 10 Vet. App. 128 (1997). See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). To this end, several development measures have been undertaken to assist the Veteran.

In furtherance of the claim, the RO contacted the United States Armed Services Center for Unit Records Research (CURR), the appropriate unit records depository and research agency at that time to attempt to verify the claimed incident.                    In July 2007, CURR responded that unit history documents showed that during March 1973, the Veteran's battalion was actively preparing for Tropical Falcon,    an off-post training exercise at Salinas Training Base, Puerto Rico. The training exercise had involved an airborne assault on Salinas Drop Zone with a follow up battalion level exercise. The remaining eight days at Salinas included small unit training, and squad and platoon level blank and live fire exercises utilizing small arms and indirect fire weapons. The entire exercise lasted from March 14 to March 27, 1973. However, the history did not document any incidents in which a round exploded killing a soldier during training in Puerto Rico. Also, the Army casualty information available did not list anyone by the name F.O. as non-hostile killed in March 1973. The CURR report further stated that 1973 morning reports were not on file with that office, but that morning reports might be requested to verify if anyone assigned to that unit died in March 1973.

The Veteran has since provided a December 2007 lay statement from an individual with whom he served, indicating that on or around April 13, 1973 there was an accident during a training exercise in San Juan, Puerto Rico in which an unnamed individual was killed by the firing of an M81 grenade. According to this individual, while on a field training exercise in San Juan the unit was attacking a hill by squads. Prior to this individual's squad moving up the hill to attack, the squad ahead of him was waiting at the bottom of the hill in a safe zone. When that first squad moved all the way to the top of the hill, then somehow a M81 mortar was fired accidentally while the troops were kneeling down. According to the statement, both he and      the Veteran observed the incident directly. 

Following receipt of this statement, the Veteran updated his description of the alleged stressor to indicate that there were several casualties attributable to the incident including three individuals killed, and five or six individuals wounded. 

In order to provide all reasonable assistance to the Veteran's claim, the Board in its June 2010 remand requested that the National Personnel Records Center be contacted in regard to whether there were morning reports documenting any        non-hostile casualties sustained during March 1973 training exercises, including the individual named by the Veteran. 

In August 2010, the NPRC responded that on review of morning reports for the unit in which the Veteran served, for March 1973 there were no remarks located concerning the incident or individual named.

Given these circumstances, the Board cannot ascertain that the Veteran has a verified in-service stressor. Under applicable law, objective corroboration is absolutely essential to establish a noncombat-related stressor, where, as here, also not implicating the new regulation removing the corroboration requirement when there is fear of hostile military action. Thus, the Veteran's lay statement while obviously very pertinent to the matter at hand, cannot on its own confirm a stressor. Reviewing his STRs, and personnel file, there is no reference to the incident.                          While more general unit history records would be expected to contain mention of an incident of the type alleged, this avenue too has not provided fruitful. The unit records inquiry by CURR verified the training exercise known as Tropical Falcon in March 1973, so that much was established. However, the available history provided absolutely no mention of the death of any individual soldier involved, including Army casualty information when compared against the name given by the Veteran. Nor has the subsequent search for morning reports, pursuant to the Board's remand directive, yielded any further findings helping to confirm the incident alleged.

The Board is mindful that there has been set forth a lay statement from another individual that attempts to corroborate some of the details the Veteran has alleged, and that this kind of evidence, lay testimony, is often relevant for stressor verification purposes. See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)). In this particular instance,       the statement in question is from an individual claiming he served in the Veteran's unit. The Board observes, however, that this statement is lacking in several key areas as a convincing means of stressor corroboration, not the least of which is that it gives the wrong date of the incident. Nor does the statement proffered list the name of the person allegedly harmed during the training exercise. In order for this statement to have substantial probative weight, and the Board to even consider stressor verification based solely upon this statement, it would have to clearly and persuasively corroborate the Veteran's own contentions, which the statement does not accomplish. Not to be overlooked also, is that when CURR performed a search of official unit history records, there was no record anywhere of the casualty identified by the Veteran. Nor did an NPRC search of morning reports identify the casualty described. These findings based on official records must be weighed against the foregoing lay statement in considering the case as a whole, inasmuch as the incident alleged by the Veteran is indeed of the type that would be expected to be contained within official military records had it transpired as alleged. Essentially, this is not an area where a lay witness' account would provide the best available confirmation of whether the incident in question occurred. That notwithstanding, the individual's lay statement might still have more weight if it directly corroborated in some detail the Veteran's actual allegations. All of the foregoing aside, neither this statement nor the official records begin to help substantiate          the Veteran's most recent contention, which is that there were numerous casualties attributable to the training exercise incident, and which represents a departure from his previous allegations. In sum, the lay witness evidence does not provide the requisite stressor confirmation in this case.


Having afforded full consideration to the current record, the Board is unable to corroborate the Veteran's alleged in-service stressor. Accordingly, the Veteran's claim for service connection for PTSD must be denied. Though a treatment provider has diagnosed PTSD, without a confirmed stressor to support a clinical diagnosis of PTSD the benefit sought cannot be established. Accordingly, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.                 See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


